BINGAMAN, J.
The defendants appeal from a judgment based upon the verdict of a jury awarding damages in a condemnation proceeding.
The county, in the exercise of the right of eminent domain, took a strip of land for road purposes running through the farm of the defendants. The road had been in use through the property for many years, but the county had apparently failed to obtain a formal easement. In building a farm-to-market road it was decided to widen the road and the condemnation proceeding was therefore brought for the entire tract, which included the old *106right of way as well as the additions thereto. The property taken consisted of 2.5 acres. Appraisers were regularly appointed and an award was made of $62.50 for the damages. The defendants demanded a jury trial and on trial before a jury a verdict was returned in the amount of $279.50, for which judgment was entered. The defendants appeal, contending that award was inadequate.
The sole proposition, urged by the defendants here is that the judgment is not in accordance with the evidence for the reason the verdict is too small.
An examination of the record discloses that the evidence considered by the jury is sharply conflicting. The plaintiff introduced the testimony of the appraisers to show the property taken was unimproved land, worth approximately $25 per acre. These same witnesses testified that the road did not interfere with the buildings on the premises and that no changes in the buildings were necessary by reason of the construction of the road. On the other hand, the defendants testified the new road was so close to the dwelling hoüse that the house was rendered uninhabitable by the dust and that the dust made necessary the abandonment of the well close to the road and the digging of another well at a new location. It is our conclusion that the verdict of the jury is amply and reasonably supported by the evidence. This court has repeatedly held that where, in a condemnation case, the evidence reasonably supported the verdict of the jury, it will not be disturbed on appeal. Denney v. State ex rel. King, 179 Okla. 35, 64 P. 2d. 298; City of Cushing v. Pote, 128 Okla. 303, 262 P. 1070; Midland Valley Ry. Co. v. Goble, 77 Okla. 206, 186 P. 723; Smith v. Star Mercantile Co., 54 Okla. 502, 153 P. 1188.
The judgment is affirmed.
HALLEY, V. C. J., and GIBSON, DAVISON, JOHNSON, and O’NEAL, JJ.', concur.